Citation Nr: 1726141	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-25 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to a TDIU. The Veteran is representing himself on a pro se basis.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's service-connected disabilities of bilateral hearing loss and tinnitus prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claim in August 2012, prior to the initial adjudication of the claim.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  VA made efforts to obtain records from the Social Security Administration (SSA).  See January 2014 correspondence; see also October 2013 deferred rating decision (stating that the Veteran receives SSA disability benefits).  Nevertheless, a January 2014 response from the SSA indicates that there are no such medical records because either the person did not file for disability benefits or the person filed for disability benefits, but no medical records were obtained.  In either case, the Board finds that based on this response further efforts to obtain SSA records would be futile.  As such, VA has satisfied its duty to assist the Veteran in obtaining any relevant records.

As such, the Board will proceed to adjudicate this appeal.

II.  Analysis

A TDIU may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19, 4.25. 

Generally, to be eligible for a TDIU, a schedular percentage threshold must be met.  If there is only one service-connected disability for TDIU purposes, it must be rated at least 60 percent disabling.  If there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The Veteran is service-connected for bilateral hearing loss and tinnitus.  Bilateral hearing loss is rated as 30 percent disabling prior to January 29, 2014, and as 40 percent disabling thereafter.  Tinnitus is rated as 10 percent disabling, effective November 15, 2011.  The Veteran's combined rating is currently 50 percent from January 29, 2014.  As the Veteran does not have a single rating of 60 percent and his overall disability rating is less than 70 percent, he does not meet the percentage requirements of 38 C.F.R. § 4.16(a). 

Nevertheless, it is VA's established policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, if the schedular percentage threshold criteria are not met, but there is evidence of unemployability due to service-connected disabilities, the case must be submitted to the Director of the Compensation Service, for extra-schedular consideration of a TDIU.  38 C.F.R. § 4.16(b).  Neither the RO nor the Board may assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The RO referred this matter to the Director of the Compensation Service for extraschedular consideration.  In a February 2017 memorandum, the Director determined that entitlement to an extraschedular TDIU is not warranted.  The Director indicated that the weight of the evidence does not satisfactorily demonstrate that the Veteran is unable to secure of follow substantially gainful employment due to his service-connected bilateral hearing loss.  The Board notes that the Director's initial determination as to an extraschedular evaluation is not evidence.  Wages v. McDonald, 27 Vet. App. 233, 239 (2015).  

In determining employability for VA purposes, consideration is given to the level of education, special training, and work experience, but not to age or nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16(a), 4.19; see also Faust v. West, 
13 Vet. App. 342 (2000).  For the Veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor that takes the case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  The Veteran does not have to be 100 percent unemployable in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  When there is an approximate balance of positive and negative evidence as to any issue material to the determination, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b).

In a December 2011 statement, the Veteran stated that he was diagnosed with hearing loss right after service, when he returned to his pre-service job.  As to current functional limitations, the Veteran stated that he has a hard time talking over the phone and holding conversations with individuals and family members.  He reported being unemployed for the past two years, adding that he was having a difficult time obtaining employment due to his poor hearing.

A July 2012 VA examination reflects a finding that the Veteran's bilateral hearing loss impacts ordinary conditions of life, including his ability to work.  The examiner described functional impairment as difficulty listening to television and conversations, both over the phone and in person.  Background noise was described as a problematic area.  The Veteran reported avoiding social interactions due to his hearing limitation.  He noted that he often asks people to repeat what they said.  The Veteran's tinnitus was noted to compete with conversations, causing him to make an extra effort to focus on the conversation, which then leads to fatigue.

According to the Veteran's August 2012 TDIU application, he worked from 1996 to 2010 as an electronic technician for a pharmaceutical company.  His reported last date of full-time work was February 2010.  He reported becoming too disabled to work in January 2011.  He reported trying to obtain work as an inventory packer in November 2011.  The Veteran has a high school education with additional electronics training in 1978-80.  See also February 2014 TDIU application.

In October 2012, the Veteran indicated that the pharmaceutical facility where he used to work had been sold and closed.  Thus, he could not obtain the relevant employment information directly from the employer.  Instead, he submitted a self-completed VA form 21-4192.  In it, he indicated that he worked as security/technician and that no concession was made for his hearing disability.  As to the reason for termination of employment, he stated that the company was sold.

In February 2013, the Veteran submitted a July 2012 private examination report.  The Veteran reported difficulties hearing television, when listening on the phone, and with overall conversations.  Per the examiner's report, individuals with a degree of hearing loss similar to the Veteran often have difficulty in general conversation, when watching television, when talking on the phone and when in the presence of background noise.  The examiner stated that the Veteran's hearing loss interferes with daily communication and that face to face interactions are best for him.  

The Veteran believes that functional limitations noted by the July 2012 private examiner are the reasons why he cannot obtain employment.  See February 2013 notice of disagreement.  In a June 2013 statement (submitted as an attachment to the substantive appeal), the Veteran asserted that his hearing impairment prevents him from meeting the core elements of any job description.  He explained that his hearing impairment affects his capacity to do basic duties and raises safety issues.

A January 2014 VA examination indicates that the Veteran's bilateral hearing loss and tinnitus impact the Veteran's ability to work.  The examiner, however, did not describe the specific functional limitations.  The Board, however, finds that these have been established by other evidence, to include the Veteran's lay statements.

VA treatment records show that the Veteran has been issued hearing aids.

At the outset, the Board notes that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but is a legal determination for the adjudicator to make. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). Having reviewed and considered the evidence of record, to include the one summarized above, the Board finds that the weight of the evidence is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Rather, the weight of the evidence shows that the Veteran last worked on a full-time basis from 1996 to 2010, and that he was terminated due to the fact that the facility where he worked was shut down.  Further, the Veteran has stated that he was diagnosed with hearing loss right after service.  Therefore, the Veteran had hearing loss symptoms and effects while working full-time as a technician for a pharmaceutical company.  Indeed, the Veteran noted so in the VA form 21-4192, received by VA in 2012.  There is, however, no evidence that such symptoms prevented him from doing his job or that he was terminated for performance deficiencies related to them.  As already stated, the evidence establishes that he lost his job due to external reasons.  

The evidence further shows that the Veteran's hearing loss and tinnitus particularly affects his capacity to understand conversations.  There is, however, no argument or indication that these disabilities affect his motor or cognitive skills.  As such, the Board finds that the Veteran's functional impairment due to hearing loss and tinnitus is not out of the ordinary or severe enough to render him unemployable.  Indeed, the record reflects that the Veteran has a combined evaluation of 50 percent for his hearing loss and tinnitus to compensate him for loss of earning capacity.  

The Board also acknowledges the Veteran's report of having difficulties finding work and his contention that his hearing loss is the reason for such difficulty.  Nevertheless, as stated above, the ultimate question for consideration is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  In this case, while there is evidence that the Veteran's hearing loss and tinnitus impact his capacity to work, the weight of the evidence is against a finding that the Veteran is not capable of performing the physical and mental acts required by employment.  In this regard, the Board notes that the evidence shows the Veteran completed high school and had some additional training.  See e.g., August 2012 VA Form 21-8940.

In making this determination, the Board is not refuting the Veteran's functional limitations associated with his hearing loss or his own contentions that his service-connected disabilities affect his ability to secure employment.  The rating schedule adequately contemplates the symptoms at issue.  See 38 C.F.R. § 4.1 ("The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.").

The Board is cognizant of the Veteran's honorable service.  However, the Board is bound in its decisions, by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  After considering the pertinent evidence, the Board finds that Veteran's service-connected disabilities do not cause impairment to render it impossible for the him to follow a substantially gainful occupation.  

Thus, the claim of entitlement to a TDIU must be denied.  The Board considered the applicability of the "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b).



ORDER

A TDIU is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


